Case 17-19670        Doc 33     Filed 01/16/19     Entered 01/16/19 14:53:31          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-19670
         Lisa L Williams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/29/2017.

         2) The plan was confirmed on 08/25/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/02/2018.

         5) The case was dismissed on 11/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,230.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-19670      Doc 33       Filed 01/16/19    Entered 01/16/19 14:53:31                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor              $4,615.40
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                    $4,615.40


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,855.69
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $260.70
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,116.39

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BANK OF AMERICA                Unsecured      4,885.00       4,885.91         4,885.91           0.00       0.00
 CAVALRY SPV I LLC              Unsecured         684.00        716.32           716.32           0.00       0.00
 CITY OF BURBANK                Unsecured            NA         200.00           200.00           0.00       0.00
 COMENITY CAPITAL BANK          Unsecured           0.00      1,881.57         1,881.57           0.00       0.00
 DEPARTMENT STORE NATIONAL BA   Unsecured      1,015.00       1,015.80         1,015.80           0.00       0.00
 GREAT LAKES HIGHER EDUCATION   Unsecured           0.00          0.00             0.00           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Unsecured            NA         221.78           221.78           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Priority          800.00      2,056.02         2,056.02        202.36        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured      9,159.00       9,388.11         9,388.11           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Secured       12,625.00     12,625.00        12,625.00         798.55     498.10
 JEFFERSON CAPITAL SYSTEMS      Unsecured      9,784.00     10,320.25        10,320.25            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         531.00        531.30           531.30           0.00       0.00
 LVNV FUNDING                   Unsecured      2,065.00       2,065.57         2,065.57           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         859.00        859.45           859.45           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         960.00        960.00           960.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,124.00       2,124.39         2,124.39           0.00       0.00
 QUANTUM3 GROUP                 Unsecured      3,133.00       3,133.20         3,133.20           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         659.00        659.47           659.47           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         758.00        758.90           758.90           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         372.00        372.06           372.06           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         890.00        890.32           890.32           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         447.00        524.77           524.77           0.00       0.00
 MAXLEND SERVICES               Unsecured         400.00           NA               NA            0.00       0.00
 BLUE CHIP FINANCIAL            Unsecured      1,000.00            NA               NA            0.00       0.00
 BARCLAYS BANK DELAWARE         Unsecured      1,665.00            NA               NA            0.00       0.00
 CHASE                          Unsecured         466.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-19670      Doc 33     Filed 01/16/19    Entered 01/16/19 14:53:31                  Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal        Int.
 Name                            Class    Scheduled        Asserted      Allowed         Paid           Paid
 MYLOAN.COM                   Unsecured         925.00             NA           NA             0.00         0.00
 SYNCB/WALMART                Unsecured      3,682.00              NA           NA             0.00         0.00
 SYNCB/JC PENNEY              Unsecured      2,347.00              NA           NA             0.00         0.00
 SYNCB/TOYSRUS                Unsecured      1,491.00              NA           NA             0.00         0.00
 SPOT LOAN                    Unsecured         400.00            0.00         0.00            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00         0.00            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00         0.00            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00         0.00            0.00         0.00
 VON MAUR                     Unsecured            NA           346.93       346.93            0.00         0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                 $0.00                   $0.00
       Mortgage Arrearage                                 $0.00                 $0.00                   $0.00
       Debt Secured by Vehicle                       $12,625.00               $798.55                 $498.10
       All Other Secured                                  $0.00                 $0.00                   $0.00
 TOTAL SECURED:                                      $12,625.00               $798.55                 $498.10

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00              $0.00                   $0.00
        Domestic Support Ongoing                             $0.00              $0.00                   $0.00
        All Other Priority                               $2,056.02            $202.36                   $0.00
 TOTAL PRIORITY:                                         $2,056.02            $202.36                   $0.00

 GENERAL UNSECURED PAYMENTS:                         $41,856.10                    $0.00                $0.00


 Disbursements:

        Expenses of Administration                            $3,116.39
        Disbursements to Creditors                            $1,499.01

 TOTAL DISBURSEMENTS :                                                                         $4,615.40




UST Form 101-13-FR-S (9/1/2009)
Case 17-19670        Doc 33      Filed 01/16/19     Entered 01/16/19 14:53:31            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
